Title: To James Madison from Samuel Stanhope Smith, [November 1777–August 1778]
From: Smith, Samuel Stanhope
To: Madison, James



[November 1777–August 1778]
Dear Sir

This is the first time I have had an opportunity to write to you since your election to your new & honourable office. I rejoice that your country has been able, in spite of all your modesty, to discern your merits; & that she has had virtue enough to place you in a station where your talents will not be useless to her. Altho I could wish you had the same opinion of yourself that others have, & then I confess I should be glad to see you a degree or two lower but where your services would be more important. For I am really afraid that the Assembly doth not sufficiently consult her own dignity while so many of her most deserving members are distributed among the honorary & profitable offices of the State; & so few are left who can give a lustre to her councils, or authority to her decisions; or even perhaps guide her deliberations with regularity & prudence. You are better acquainted however, what reason there is to fear any loss of dignity in our own legislature and in our representation in the Congress of the States. But when I began my letter, I had it not in view to lead you into political scruples. Perhaps it may prove a relaxation to you in the midst of other business, to attend to a few metaphisical ones. I would not have troubled you on such subjects, if I had not known your taste for them, & your quick discernment of every error or mistake; & even of every hint that may lead to the discovery of any truth. I promise myself this benefit at least, that I shall see some mistakes or superficial reasonings that I am not aware of at present; & that I may receive some clue that may serve to exercise my thought anew, & lead to a more perfect investigation of this .
You have frequently attacked me on that knotty question of liberty & necessity that has so much embarrassed philosophers, & has raised such furious war among divines. I have lately had occasion to write on several philosophical subjects, & among others, on this question. I shall send you the result of my thoughts upon it; not at length, but with the utmost conciseness I am able, knowing that you are so well acquainted with the subject; that it is sufficient barely to state my opinion, without any long detail of the reasonings that support it, which are apt to grow tedious, where they are not necessary. I write with the prospect of my own improvement, & not of your information, & therefore beg in return your candid animadversions on my scheme with your own thoughts on the same subject.
I am Sir     Yr M obt servt
Saml S. Smith




Being reasonable & moral agents, it is a question of no small importance whether Virtue & Vice are any more than names to distinguish actions without merit or blame & whether we are free in the exercise of volition as well as of action, & wherein that liberty consists; or whether reason, sense, & volition be only a more refined & delicate species of machinery? In this inquiry there are several terms to be explained & defined, such as power, motive, volition. And the whole question of liberty & necessity relates to the connexion betwixt motive & volition. Mr. Hume resolves the idea of power into that of succession; with this addition that the succession hath been observed to be constant, so that on the appearance of the object which is called the cause, the mind by custom & experience is led to infer the appearance of the other called the effect. For what is power? saith he. If it be any thing different from observed uniform succession, must it not mean to express the whole energy that is in any cause to produce the effect? And then [he] appeals to all men whe[th]er they have any idea of that peculiar constitution of things, of that nature that is the source of the necessary connexion of the effect with the cause or of that influence that creates the change? He concludes they ha[ve] not, & therefore returns to his first hypothesis that power & & constant succession are the same. I believe indeed, that if we have any idea [of] power different from Mr. Hume’s, we derive it from the exertions & the feeli[ngs] of our own minds. When I press against an obstacle that resists my action[?] when I attempt to raise a weight that requires a sensible effort, I am conscious of a certain nisus, an energy which gives an idea, or is itself the idea, of the force or power of the cause that acts upon the object & produces an effect. Like every other simple idea it is to be explained on[ly] by the feeling. And happily for this argument it is one of the most common [sen]sations of the human mind. When we exert any external effort when we ch[oose?] when we call up one set of ideas & dismiss another, when we arrange[,] compare & reason from them, in innumerable instances we have the idea of an or[der?] that operates its effects, of a power to controul & govern our own actions & thoughts. An obscure idea of the same nature we apply to material & inanimate causes. And altho it is true that that idea does not explain the invisi[ble] constitutionof things, nor the intrinsic nature of the causal influence, so that a priori we could infer the existence of the effect from the operation of the cause; yet, I cannot conceive that this circumstance annihilate[s] the idea of power as Hume supposes it does. May we not make the same observation on the notices of every sense? Is heat in our sensation the same as it exists in the fire or in the sun? Can we explain the secret magic of nature in giving a[ll] the perceptions of beauty from certain compositions of colour, figure, extensio[n] &c? Yet who ever doubts but the ideas of beauty & of heat are real, & represen[t]ations of their objects sufficient for all the purposes of life? The represe[nt]ation of the energy, & efficiency of causes which we have in the idea of pow[er] is no less proper than those of the objects of any of our senses whatever. If it were not a real idea & as different from mere succession, as it is from heat or colour, the terms power, energy, force, &c every where used by philosophers, & [in] which Mr. Hume is as liberal as any writer, would be only so much waste of ink & paper, being absolutely void of meaning. I cannot conceive that they could have had existence in any language. Nay, the idea of power is a more perfect representation of its object, when its object is the operations and exertion of the human mind, than are the ideas of many other senses. For us ideas of thought, affection, & any of these mental mov[e]ments, are in this respect more perfect than all others. Our ideas are the things themselves, or at least a consciousness of their nature & presence that always attends them. Of this class is power—especially that exercise of it that is exerted in volition arresting the process of thought, directing it on a new train of objects, & all the modes of chusing, refusing, & acting. How different is that exertion that is employed in fixing the attention on one object; in calling up this set of ideas, & dismissing another, in changing, turning, suspending, & producing action from the simple idea of succession that arises from contemplating external objects, or our own ideas as they follow in a train? The idea of power seems to be so plain, & well-defined, that none but a philosopher too enamoured of the product of his own brain, is capable of denying it. And when this idea is acknowledged, as by plain & unsophisticated reason & experience I think it must[,] the liberty of moral action necessarily follows. For if we have any clear idea of power at all, we have a clear distinction betwixt the power of another operating upon us; & our own power exerted upon others, or on ourselves. In the one case we have the feeling of liberty, & of being masters of [o]ur own actions; in the other we are sensible of constraint, & of being subject to a foreign controul. To every plain man the perceptions of power & liberty are as distinct, certain & precise as any perceptions whatever & are always conjoined. If a philosopher therefore is inclined to represent them as false or delusive, what medium will he use for that purpose? He can make use of none plainer than the ones in question. And if they are to be esteemed delusive, by what criterion shall we annex certainty to any principle of human nature? We enter at once into the regions of absolute doubt & scepticism Experience the great test of moral as well as phisical science, proves the power we have over our ideas, & our actions. And the exercise of power proves that we are free. Human liberty is as evident & undelusive as the principles of our nature. The question therefore no longer can be whether we enjoy liberty? but wherein that liberty consists which it must be confessed we do enjoy? There are philosophers, & among these is the distinguished name of Locke, who assert that liberty of will is an absurd expression. The will is not, nor cannot be free. The mind necessarily chuses what pleases it, & refuses what displeases it. And the objects arround us necessarily produce pleasure or pain by their correspondence with the principles of human nature, or their opposition to them. So that we cannot avoid being pleased with the one, & displeased with the other. Our liberty therefore only consists in being able to do what we please, to perform what we chuse & regards not volition, but the action consequent upon our choice. But [v]olition, or choice itself, is involved in desire, or aversion; these necessarily [r]esult from the emotions of pleasure & pain; & these last are necessarily [c]onnected with the presence of certain objects to the senses, or imagination.
If this theory were true, liberty were not worth inquiring after; it were not worth enjoying. Lord Kame[s] would have offered up a very reas[on]able act of devotion, when he praised the penetration of his Maker who could discern that to be good which weak & shortsighted mortals thought to be evil. Virtue & vice are not much concerned in the external action[s] of men, abstracted from their will & intention. Moral good & evil have their seat here, so that if we have any moral liberty, or are the capable subjects of virtue or vice, of praise or blame, we must be free in the exercise of volition, as well as of action. We always act upon motive and in reference to some end. If the influence of motive upon the mind i[s] necessary and irresistible, the virtue or the vice in that case, if any there can be, is not imputable to us, but to the constitution of nature, & to the design of its Author who hath established such a necessary connexion.
The nature of motive is explained in the term; that it is something that rou[ses,] excites, & moves the mind to action. The human constitution hath not been left without a variety of springs to set it in motion. We have instincts, sens[es,] appetites, capacities of pleasure & pain, with correspondent objects adapted to them by the design of Nature, whose presence is ordained to excite similar emotions & feelings. Every object of nature that can come within our knowlege is so adapted to some principle of the constitution, as to be either agreable or offensive & capable of inspiring either aversion or desire. So that each of these objec[ts] when it is present with a certain concurrence of circumstances; or, if not the object, at least the principl[e] it affects & the feeling it raises, may rouse & excite the mind & be a motive of volition. The mind is always moved by some of these principles, appetites, affectio[ns,] passions, or by a sense of interest, of duty, which seem to have been implanted by natu[re] for that purpose. But before they move volition they assume the form of desires. A present good produces joy but no volition unless it may probably be lost; when the desire of its continuance prompt the will, & engage us to pursue the means to retain it. The will is only excited by something not in possession which we would acquire; or by some immediate uneasiness from which we desire to be free. Desire seems to be the immediate urgent motive of the will; the principles above mentioned & their correspondent objects are the primary & more remote motives, being the source of desire. Desire by almost all fat[al]ists has been considered as a modification of volition. So far is this from bei[ng] the truth that it is properly ranked among the class of affections. Beauty p[ro]duces an emotion of pleasure, a pleasing emotion is the cause of the affectio[n] of love, & while its object is yet absent or unpossessed affection assumes th[e] form of desire. Desire is the immediate motive of choice & volition & as this gradually changes & approaches to the other, like prismatic colours & indeed like all other neighbouring & conjoined principles of nature, their extre[me?] limits are scarcely, if at all, discernible. Which circumstance, perhaps, has deceived so many philosophers to confound them together. But every species of affection, desire not excepted[,] terminates upon the objects themselves towards which our actio[ns] are directed & regards them as good or evil: And volition solely regards our own actions considered as proper to attain the objects of our happiness; or to remove the immediate uneasiness that presses us. These actions are either corporeal or mental. The former are easily understood; by the latter I mean the indulgence we may chuse to give to any of our internal affections or inclinations. Before I exert any outward action, I may chuse to contemplate the object of any affection so long as to raise desire to the highest degree. It is seldom that an affection is suddenly raised to a great height, or acquires irresistible force at the first view of its object: this is the effect of indulgence. It depends upon the will; & comes under this denomination of mental action.
Having ascertained the power we exercise over our own minds, & shown motive to be the desire of possessing some good, or of removing some present uneasiness with which we are pressed; for the both of these may by a little subtlity be ultimately resolved into the same thing; yet, in practice we find ourselves sometimes more immediately & forcibly urged by the one, & sometimes by the other. And having also stated a distinction betwixt desire & volition it is time to consider the connexion betwixt the will & the motives by which it is excited. How far it is free, or how far it is necessary & the one involved in the other. Such is the fate of philosophy from the narrowness of the human mind that an accurate & scrutinous inquiry into almost any subject only serves to multiply perplexity & doubt, to discover how little we know & how many difficulties occur at every step that seem to baffle research. Certainty & well defined knowlege is the lot of but few subjects. Men have subtlety enough to raise objections, but not penetration sufficient to give them a satisfactory solution. This hath been peculiarly the fortune of the present question. The reality of virtue & vice at least as the proper objects of reward & punishment from a supreme & righteous Judge hath been brought into doubt & agitated with great heat by different parties almost from the earliest dawn of philosophy. On one hand it is maintained that all our actions are governed by the laws of necessity & fate. Reason indeed contains a finer species of machinery; but still, it is no more than the machinery of reason. So that virtue & vice can have neither merit nor demerit considered as our actions; but are imputable solely to that primary & original influence from which they are derived, whether that be blind fatality, or a supreme intelligent cause. On the other hand are the patrons of liberty who maintain that we are accountable for our actions, & that in order to [be] this we must be under no constraint or compulsion. There must be no necessary & irresistible connexion established betwixt moral causes & their effects; betwixt motive & volition. And even among the latter there are some who verge nearer to the doctrine of necessity, while others pride themselves in flying from it to the remotest distance. I embrace the side of liberty, & shall endeavour to explain it consistently with our experience. Experiment in morals as well as in phisics is the only proper source of truth, & guide of reasoning. Nothing can be more fallacious than to begin with any abstracted theory of divine prescience, a subject so far superior to human intellect, & from thence to reason down to the actions of creatures. It will be sufficient if we can understand a subject nearer home. And in investigating this it is by no means necessary that we should warp our own experience in order to reduce the prescience of the Deity to the state & mode of human knowlege. If we shall be able to deduce our moral liberty from its proper source, let us not be afraid to avow it, tho’ it should be atten[d]ed with this consequence that God’s ways are not as our ways, nor his thoughts as our thoughts.
It is confessed that when any object is presented to the mind or the sen[ses] which is exactly fitted by nature to some correspondent principle[,] its proper emotion &c necessarily arises; we are to inquire therefore whet[her] the necessary existence of a motive before the fancy, doth consequently involve a necessity of action & choice? Even tho’ we should admit, according to the opinion of the fatalists that each motive singly might necessarily controul the mind; yet one scarcely ever appears single & alone. As many as we have particular senses often offer themselves at once. And frequently their number is greatly multiplied, many addressing themselves to each sense & to each affection: which circumstance affords the mind a great advantage in exerting its power over its own volitions. For even if one affection, or object of desire, being present to the mind at on[ce] should be able to attract this[?] with an irrestib[l]e force, because it is the only happiness at that time in view: Yet when so many necessary forces meet together & mutually oppose each other’s influence: reduced almost to a ballance they become more manageable, & subject to her power & controul. Perhaps the reason why many writers have been so much embarrassed by the antagonists of human Liberty, is, that being persuaded to consider Desire as a modification of the will, & finding a degre[e] of Desire necessarily to arise from the preference of its object by an unguarded concession, they have been led to involve necessity in the nature of volition. But we have found that will regards only ou[r] own actions, & is their immediate mover. Indeed, when two objects are offered to me that I may take but one of them: th[ere] is a choice or preference in which the will at the first view seems to regard the object immediately. However if we wi[ll] examine accurately it will perhaps be found even here to terminate in our own action, the receiving of one, & the neglecting of the other. This solution of the matter becomes more prob[a]ble [w]hen the choice is made between objects acknowleged to be [e]qual in value, which therefore raise an equal degree of desire. Because if desire necessarily arose from the presence of the objects [a]nd volition were involved in that desire, we should with equal [n]ecessity chuse both: nor could [we] seperate the one from the other. A conclusion that contra[d]icts the most plain & well defined experience, & therefore must [be] false. So that tho’ desire regards the object itself, volition only regards the actions or endeavours we use to obtain it, and prompts us to [ex]ert them. Yet still the same question will be returned upon us [by] the advocates of fatalism, so hard is it to relinquish a favourite scheme: since it is confessed that external objects by their correspondence with the principles of the human constitution necessarily affect us with a degree of pleasure or pain, & produce propor[t]ionate desires. Is not that an acknowledgement, that the movements of the will are governed by the same necessity? By no means. Because then we should chuse many & even contrary objects [a]t once; & use equal efforts to acquire them: we might pursue our own interest, & a pleasure that is destructive of it at the same time & at [the?] same time be generous & uncharitab[l]e to the same person for it is a matter of experience that so many, different objects of desire may solicit the mind at once. That conclusion is absurd & proves the premises to be false. But the inquirer seems to be led [i]nto it by the error that I have taken notice of before, confounding desire with volition. Let me repeat a little & Suppose that the influence of one motive, if it were single & alone, & the mind at the same time affected by no [o]ther, should necessarily controul the will. Yet that is a circumstance in which we seldom or never find ourselves. The [m]ind is usually solicited by many motives at the same time, many perhaps that are not coincident & some that even directly [o]ppose their influence to others. Will it follow because a motive in its full power, & uncontrouled by any other, might [h]ave had a necessary effect: that it will be attended with the same necessity when diminished by the force of its antagonist? In that case it will be so much weakened that the mind will not be irresistably attracted[?]; but have an evident conscious liberty & freedom of movement. This is an effect that flows from the combination of a variety of senses, propensions, instincts &c & their ballance in one constitution. They mutually correct each other’s impulse and however each alone might draw with irresistable force: yet all together produce a state of mind loose & free to move as several bodies within their common sphere of attraction, but not near enough to be drawn into contact. Take any mot[ion?] arround or among each other with great ease. They are calculated to rouse and animate the mind and set it in motion, but d[o] not necessarily determineits mov[e]ments towards any precise point. How! is the mind then left to run at random without any certain & definite influence or direction in its motions? If she is not led by motive: if motive hath not a certain & necessary influence, is she driven by accident amid a sea of motives: or doth she move in blind & unmeaning exertions without any determinate aim? That question implies a consequence that is plainly not well deduced. Must all be accident that is not necessity? May we not be excited to action: may not these actions be guided to a determinate end without being compelled. Are not Reason & Conscience sufficient preservatives against the fickleness of chance? Be it so you say, but how doth reason, how doth consicence, or any other principle, direct our choice If not by exhibiting the proper, the beautiful, the prudent, the obliga[tory] by presenting some motive to the mind? If that motive is stronger than its antagonist it produces choice & action; if weaker, it is only witness to the other’s triumph. We never act but for some end: under the influence of some motive. That motive is something that pleases us: that pleases us most for the present. If then we are so formed as necessarily to act from motive of some kind,—for to act without motive were to act irrationally,—must not that motive which is most pleasing for the present govern us with a necessary sway? No, we can produce experience to the contrary. And first we are not conscious of such necessity; we perceive as great ease & freedom of movment as if we were actually fre[e] which would not be probable on the supposition of a necessary force. In the next place, when I reflect upon the subject; & make trial of m[y] own power, I find I can suspend or vary my actions as I plea[se]. But when I say my action & my will may be varied as I please, doth not that imply another motive, either a desire of finding the truth in this controversy, or a fantastic pride of shewing my power whose presence hath now the same necessary effect the former motive had till over-powe[red] by the appearance of this? But I can dismiss this, & resume the other, or one different from both. I acknowlege I have some end in view, some motive. But as often as I make trial, I can do or forbear: I can act in this way or another; So that I find no moti[ve] necessary in its influence, but I can change it for a different one. And when finally I submit to this influence of the last or proceed in my usual [c]hannel, I am contented with the consciousness that I could do otherwise; & tho’ I am guided by the influence of motives, I am satisfied from many trials, & an induction from many particular experiments, that I am not subject to any necessary & irresistible attraction. The last motive, tho’ I make no experiment upon it, I conclude by a reasonable induction to be nothing different in this respect from others which I have so often found to have their influence barely from persuasion, not from necessity. Still [t]his is confessing that the mind must be roused to action, & guided in acting [by] some motive. It cannot otherwise exert a single volition. Somewhere necessity must lie, even contrary to all experiments in favour of liberty [i]n other cases. This is a matter that merits our attention & seems to promise a crisis to this question. Experiment appears to favour the conclusion already drawn, that, in the common course of life no particular motive hath a necessary & irresistible power over the Will. Experiment makes it equally plain that we never act without a motive.
Before we proceed farther, let us inquire into the reason of this. It is now known & received by all philosophers almost, that the sole inlets of our knowledge are the senses. We have no ideas but what have obtained admission this way. Every simple idea therefore is derived from some [o]bject actually existing in nature, making its proper impression upon its correspondent sense. And every compound idea is made up of simple ideas thus admitted by thier proper senses. So that it is impossible [to] think without having some real existences before the mind. It is nothing strange then that it is impossible for us to chuse or will without having some object in view: because volition implies thought, & thought implies idea, & idea implies its object. If one volition supplants another it must therefore plainly regard a different object. And that object must be within the view of the mind before we can will any thing concerning it. But is that any more than saying we are human creatures who are so limited as [t]o be capable of no ideas except of those few actual existences that have impressed our senses: & therefore when we exert volition, if we think at all in the case, it must be of some object, & every object we have confessed has some tendency to affect the mind with desire. But is that proving that these objects of thought & volition have a necessary power to controul the mind? may not the mind be so formed as to contemplate and judge among them, to will & act as they seem calculated to promote its happiness? That I presume almost any reasonable man will acknowlege to be the truth. And if so, it proves that no particular object in itself is possessed of influence, that is irresistible & controuling. It only gains any influence by its connexion with our happiness. And however every motive, that is every object of nature, necessarily excites a degree either of pleasure or pain; yet doth not any one on that account necessarily controul the will. This subject hath been explained before. And any one may be the immediate motive of volition, when we consider it as ou[r] present happiness or good. Here then it will be said is the point wher[e] necessity exists. Let us examine it. What is hapiness? It is gratifying our different senses, & capacities of pleasure, & indulging, in contemplation or possession the objects that do gratify them. Happiness may be derived fro[m] enjoying as many objects as afford pleasure, & from avoiding as many as afford pain; so that positively or negatively it may be derived from every motive of the will; that is, from every object of nature that comes withi[n] the reach of our capacities. Our happiness consists of a variety of degrees, & of kinds extreamly different. Our present enjoyment or happiness depends on a variety of circumstances, & many of them in our own power. If there is proposed to me a social meeting, for festivity or friendship: there are many principles of human nature that such an interview will gratify: I know that I can be happy there, & I may chuse to attend. In the height of my social enjoyment I can call to mind my closet, my books, & my papers, & I know that I may derive happiness from thence. I may either choose to continue with my friends or to remove to my study. I am concious that I can find happiness in both. There are many situations in which I can [be] happy by gratifying some propensions of nature. These situation[s] therefore only become more complex motives to the mind: & She may chuse among them with the same freedom as hath been shewn to be possible among other motives. To be happy in such situations it is only necessary to hav[e] the single motives & agreeable circumstances that attend them presented to us by some foreign guide, or called up by the native power of the mind; & by the same power to exclude the ideas that oppose & thwart the[m.] Of such a power we are conscious; & have occasion frequently to exert it[.] When I am solicited to action I recollect that by this power I may render myself happy in many situations, which prevents my rushing with necessary violence on any one before me, and if they are proposed to my choice, I find that I am not necessarily confined to any one because it is my present greatest good. I may be in a humour; or disposition for one; rather than another, whic[h] may incline me to chuse it; tho with the utmost ease & freedom. Bu[t] I find, at the same time, that I can alter that choice, when I recollect that this humour is transient it depends on circumstances and that it is even in my power to change it or give it another tone, by calling up a different scene of images to the fancy. In general indeed we comply with this transient disposition; but such experiments when occasion invites, prove that it lays us under no necessary controul. So that we have only found upon this inquiry that necessity is annexed to happiness in general; not to any particular kind of it. We cannot deliberately & designedly chuse to be miserable & renounce all happiness; but we by no means fee[l] ourselves under the necessity of choosing any particular species and degree of happiness alone. This power of calling forth, arranging, of giving presence & liveliness to new ideas, & new scenes merits particular attention both as a principle of nature, & for its great importance [in] the exercise of the moral freedom of the mind. What that power is, it is difficult [to] explain or learn except from experience. It would seem necessary, at first view that an idea should be already in the mind before she could exert any [o]peration concerning it. For when she attemps to recall any image without having some previous determinate aim: that is without antecedently having some part of the image she would recall: it seems to be letting her [r]un at a blind hazard to hit upon the first that accident may throw in her way. But to have an idea before it is recalled is absurd, & quite useless to [m]y purpose. Some explanation of this matter must be attempted. We usually think in a train & every idea almost is suggested by the one immediately before. This train is assisted & conducted by the relations which we conceive the objects that compose it to have one to another. Contiguity may dispose the mind to pass readily along neighbouring objects: & by contrast, she may suddenly pass to the greatest distance, & transport the thought to remote regions of the Earth or of the universe. So resemblance & dissimilitude, cause & effect, proportion or disproportion, the natural & moral connexions of men; & innu[me]rable relations aid & conduct the train of thought: And when once a subject hath been introduced to the mind she is naturaly disposed to trace its [r]elations, to consider its parts, & their mutual dependencies & connexions among each other. This she may do & repeat her work till she has acquired [th]e clearest, strongest and most impressive conception of it that is possible. Wherein then consists the power that hath been so often mentioned? & what [i]s its utility? This train of ideas is not so impetuous, but it may be resisted[,] its flow is not necessarily so continual that it cannot be suspended. We are [of]ten conscious of its suspension: which is performed by that power of mind in question. Like every other primary principle of human nature; it seems to be [i]nexplicable: except by its operations. However it is [a] matter of experiment and [on]ly needs the trial, to convince any inquirer, that the mind can suspend her [tr]ain of thought, & put herself in an attitude of attention, circumspection, and [in]quiry. In exerting this power, she hath always some general purpose in [vi]ew. So that while in this situation she contemplates the ideas that rise up before her according to the forementioned relations: if any, even a slight [vo]lition[?], seems to lead to her general purpose, she can leave those that are [less?] intimate, & pursue that: till she finds a subject that suits her aim: when [she?] can again suspend a farther progress in that kind of inquiry, & survey h[er] chosen subject in all its extent, & its relations by a similar operation. [Then?] having found the power, about which this question has been raised, to [c]onsist in suspending the train of our ideas, & throwing the mind into a state of [at]tention; & taken notice of that particular quality of our train of ideas; that they are sug[ge]sted & linked together by the relations which objects bear to each other: by which this power of suspension &c can be productive of any farther consequence; Let us now examine its utility. If our ideas were [co]nstantly to flow in an unbroken train without this power of suspension, [o]ur volitions would also partake of the same uniformity. For every motive must be some idea: nor doth the mind ever exert her will but in consequence [o]f some motive. If then her train of ideas & the motives of volition involved [in] them were conversant with objects that would lead, for instance, to vice [&] self-injury: tho none of these objects separately can be a necessary cause of volition, as hath been proved before; yet, if we chuse at all, & that would be almost unavoidable, we must chuse under the influence of some idea of the pres[ent] train: no other being at that time in the mind & it being impossible by the supposition, to call up any new image, or to vary the train in any degree. All our liberty in that case would be to make a choice among the variety of objects immediately within the view of the mind: & these all leading to vice & self-injury, we should only have the liberty of chusing among many vices. But by the exertion of this power so often mentioned, suspending the train, & so suspending volition: we may call forth a different train of images; run thro’ al[l] their different relations, contemplate them in various lights, repeat the view till it becomes so vivid as to carry the will in opposition to its rival. Herein consists its utility that it enables us to ballance on[e] motive against another, & to overcome vice by virtue altho’ it is also attended with this consequence[,] that it makes it possible for virtue to [be] overcome by vice. Which indeed is necessary to constitute as moral agen[ts] & capable of merit or of blame. Here a very natural inquiry arises whether that act of suspension be not exerted in consequence of some motive? And if so, the question returns whence com[es?] it that this motive is present with the mind just at the moment she needs its assistance? Is it from new suspension? which would run us back into an endless chain of absurdities or is it by some peculiar appointment of nature, always ready to support our faltering virtue? This inquiry leads us to a subject that hath long lain in obscurity, & I know not whether there is any philosopher that hath given a satisfactory solution of it. We are to suppose our constit[u]tion to have been origonally created with an equal ballance, proportion and subordination among all its principles. Man must have be[en] placed in the midst of objects suited to these different principles. For a while at least the system would move with regularity; Every principle, I have said before, makes a necessary part of the constitution: & upon the presence of their corresponding objects they are necessarily affected with some emotion, sentiment, or passion. These emotions, sentiments, & passions are the motives of the will. Among other principles inherent in the human heart that are motives of action we percieve a calm self love, instinctive benevolence & a sence of duty. Which seem to have been appointed the guardians of our Virtue against the extravagances to which inferior passions might be carried. In a state of Innocence we can conceive that they might have been effectual guardians. Whether suc[h] a state has ever existed or not is immaterial to the argument: Let us at least suppose it: to some it would help to illustrate the reasoning. I will here divide motives into two classes, the one may be called occasional, the other habitual. The former are those emotions & [de]sires that arise only on the presence of their objects to the sense or fancy. Among the latter are to be distinguished [c]alm self love, & a sense of duty; making duty here to comprehend the principle of benevolence, as most of our duties regard the welfare of others. I [c]all them habitual, because they constantly attend us. The one is intimately linked with the consciousness of our existence, the other instantaneously & necessarily arises with every passion to guard it from excess: & especially when that passion approaches the limits of right & wrong. They [n]eed no effort of the suspending power to bring them into view. They are already & always present, & are the motives we are inquiring after, in consequence of which that power is exerted, when our Liberty is concerned in the preservation of our virtue. So apply this to practice. In the supposed state of innocence, man could be [in]fluenced by a multitude of objects & desires as he is at present. They would be [p]ersonal motives of volition as they occurred in train. To a certain limit they might be indulged with safety. But as they approached near to the limit & began to acquire a strength that might possibly carry them beyond it, those habitual principles, the constant authoritative guardians of virtue, might perhaps with ease give the train of ideas & motives a new direction. Or if there [e]ver should occur a difficulty, as those evidently might in a free mind, then might one or both of these habitual motives produce a suspention of volition, & of the present train of thought: The mind would have in [v]iew some general purpose as was mentioned above, its best interest, or its duty; which are indeed coincident. Then the first relation whether strong or slight that seemed to tend towards this purpose it might seize, & pursue till it perceived some object of duty, or interest that appeared proper to counterballance the motive that was likely to be too powerful. And then [i]ndulge the train of thought thro its obvious relations till it formed a sufficient poise for its antagonist, & delivered the mind from the danger of undue influence, & restored her to her former ease of movement. These principles could never interpose their authority, or have any influence [i]f the connexion betwixt motive and volition were necessary. The volition would have already had effect before the act of suspension could be [e]xerted. It is true they [are] thus far necessary, that the mind never chuses or exerts volition without a motive: & when it alters its choice from one, it is by turning its attention to another, & having the latter in the room of the former. This is done either by the natural course of succession in a train: or by the accidental exibition of some new object by a foreign cause: or by the power of the mind excited by some of her habitual principles calling forth different ideas & engaging her in a new train. By the repeated [e]xercise of this power man might have forever confirmed his innocence; fixed boundaries in practice to all his passions & as they were created in just proportion &c have established that proportion by habit which would be habitual virtue. And when innocence is lost the only way in which he can recover it or reasonably attempt its recovery is by the repeated, & more painfull exertion of this power, recalling the lost images of virtue: contemplating them, & using them as motives of action, till they overcome those of vice again & again untill after repeated struggles, & many foils they at length acquire the habitual superiority. Whatever might have happened in innocence, we still retain the resemblance of it even in this imperfect state. Where vice is predominat, we may have moral freedom, as well as under the predominancy of virtue. As in innocence, virtue may acquire such a stable habit that the ideas of vice may be attended with so much abhorrence as for ever to seem a necessary barrier against its practice: so many vicious inclinations proceed by indulgence to such a degree as to possess at least all the appearances of necessity: & every repitition of vice from the first infraction of the boundaries of innocence to that fatal period, is one step more towards necessity & increases the difficulty of a return to virtue. But if vice ever becomes too powerful for the feeble exertions of duty; if it should even increase to a necessary & irresistible force, that doth not take off the guilt, as if we had been created subject to the laws of fatalism, because it is a necessity induced by voluntary wickedness. This by the by demonstrates the great importance of an early virtuous education. The result of the whole is that liberty consists in such a proportion of external objects to the principles of human nature, as [a]lways to raise so[me] emotion or desire sufficient to be a motive of volition, but not to determine the will with absolute necessity. The mind is always determined in it[s] volition by motive[.] That motive is neither uneasiness alone as Mr. Locke[?] supposes, nor pleasure as others have it supposed, each thinking it necessary to reduce it to some single thing: but some times the one affects the mind most, & sometimes the other. Among motives she chuses freely, commonly following the present tone of humour or inclination & concurrence of objects—here pleasure is her motive. When she avoi[ds] pain uneasiness is her immediate motive. She has a power of varying her train of thought & therefore her motives: so that if each motive apart governed with necessity which is not the case it may be controuled by this power, that would be able to creat[e] a species of liberty even in these difficult circumstances. This power is exercised in consequence of certain habitual motives inseperably inherent in the mind, which however we sufficiently experience have no necessary force. Among these self-interest and duty are investe[d] by nature with peculiar dignity & authority. When duty operates the very command & feeling that we ought, carries great force; & seems to b[e] a peculiar kind of motive. It is uncertain to me whether it belongs to the [c]lass of pleasure or uneasiness: or whether it be not entirely different from both: & of that nature that its slightest command, even apart from the hope of reward [&] fear of punishment, is fitted to ballance
   I say it is fitted to ballance the motives of pleasure and uneasiness: not that it always actualy controuls them, but that it is attended with a feeling that I cannot express, that it is in our power, & that we ought [to] act according to its dictates in opposition to every other motive.
 the liveliest feelings of the others, [p]urly because it is duty; a generous & inexplicable perception whose influence [is] only known by being felt. But when it adds its sanctions of approbation & remorse, here are motives both of pleasure & uneasiness. The wisdom & goodness of our Maker is evident in making these motives habitual, that they may not wait to be called for: which probably would be but seldom done if they were not intrinsic & inherent in the constitution; & that they may always be ready to bring in aid to cope with vice, & to assist virtue. For they are not themselves the only support of virtue. Her objects have a correspondence with the mind as well as others, & are attended with the most serene & refined, tho’ not the most impetuous pleasures. And these habitual motives of duty & interest, by means of the power we have over our own [i]deas, presenting to the view the images that are favourable to virtue, [c]all in their pleasures in aid of their own influence and authority. Here is an excellent foundation for liberty[,] no motive in itself controuling the will with absolute necessity. And when one motive is like to be too hard for human infirmity, the power of calling up another that may ballance it: And the exertion of that power, not left to the present partial & dangerous inclination but excited by habitual ever present motives that are always acting, & always the guardians of virtue. Yielding to them which we feel we ought, & we have power to do, I always except the case of too confirmed vice, tends directly to virtue; vice triumphs whenever they are resisted.
Thus for my own amusement I have given some reflexions on the subject of liberty & necessity. I wrote them, perhaps you will think, in too much has[te] & gave them to be transcribed by another for want of sufficient time to do it myself. Looking over it I perceive several superfluous observations, & would probably perceive many more both superfluous & defective, if I were no[t] in such haste to expose my own folly. But if I write to a discerning critic I hope I do also to a candid friend, whose severest animadversions will be made to me. And to me I care not how severely every sentence be sifted, for I am really more anxious to find the truth in this question than to invent or maintain any new modes of expression.
You will easily perceive that there is a difference betwixt the power of suspension which I have supposed, & that so vigorously maintained by the Arminians. They call it a power in the will of suspending & determining its[elf?] in which they say that liberty consists. And their antagonists can press them back thro an endless & absurd chain of suspensions & determination[s.] I have made liberty to consist in a different point; this suspending pow[er] to regard the train of thought, & the motives of action; not the will solely, or even principally; & to prevent the same endless absurdity from pressing this doctrine that has been so successfully urged against the Arminian, the habitual motives of duty & calm self-interest are introduced, that by their authority & dignity ought to govern the mind. They are always virtuous motives; we know sufficiently that they are not necessary in their operation; but if we will attend to them they are sufficient to create a poise to vice by calling up the images & motives of virt[ue.] I am here talking only as a philosopher. As a Divine I might say that the strength of vicious habit might require some heavenly assis[t]ance or afflatus to make them always effectual. I have suppose[d] the state of innocence on this very account; lest some should den[y] the influence of these habitual motives, in a state so depraved as the present. When you write to do pray, if you have time or paper after answering this long epistle, inform me whether you can assig[n] any cause for the existence of a Deity, that may not also be assigned for the existence of the universe alone. I do not doubt his being. But I doubt whether it can be proved by speculative reasoning, & is not rather a kind of indelible sentiment of the heart.
I am     yr very hble servt
Saml S Smith




